Citation Nr: 1633573	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  11-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder, to include as secondary to a psychiatric disability.      

2.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability to include post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Jacques P. DePlois


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to August 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The reopened claim for service connection for a skin disability pursuant to the adjudication herein and the petition to reopen the claim for service connection for an acquired psychiatric disability to include PTSD addressed in the REMAND portion of the decision below require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2004 rating decision found that new and material evidence had not been received to reopen the Veteran's claim for service connection for a skin disorder; the Veteran was notified of this denial and of his appellate rights in a December 2004 letter, he did not file a notice of disagreement with respect to this matter, and no pertinent exception to finality applies.

2.  Evidence associated with the record since the November 2004 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied service connection for a skin disorder is final and is the most recent final rating decision addressin this matter on any basis.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2015]. 

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a skin disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the Board's favorable disposition of the request to reopen the previously denied claim for service connection for a skin disorder, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015);

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Summarizing the pertinent procedural history and facts with the above criteria in mind, a November 2004 rating decision found that new and material evidence had not been received to reopen the Veteran's claim for service connection for a skin disorder.  He was notified of this denial and of his appellate rights in a December 2004 letter.  While the Veteran submitted a notice of disagreement with respect to this denial in October 2005, he did not perfect a timely appeal to the Board following a June 2006 statement of the case (SOC) addressing this issue.  No additional evidence was received within the one year appeal period of the November 2004 rating decision, and no additional service records have since been associated with the claims file warranting reconsideration of denial of the petition to reopen the claim for service connection for a skin disability.  Therefore, the November 2004 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002) [West 2014]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [2015]; 38 C.F.R. § 3.156(b), (c); Shade, supra.  This is the most recent final decision addressing the claim for service connection for a skin disorder on any basis.  

The record before the adjudicators at the time of the November 2004 rating decision included unappealed November 1974 and September 1994 rating decisions denying service connection for a skin disability.  Pertinent evidence then of record included a July 1974 Medical Board proceeding finding the Veteran to be medically unfit for duty due to dyshidrotic eczema determined by the Medical Board to have not been incurred in the line of duty; to have existed prior to service; and to not have been aggravated by service.   

The evidence and information received since the November 2004 rating decision includes argument from the Veteran, not of record at the time of this decision, asserting that service connection for a skin disability was warranted as a result of stress from a psychiatric disorder incurred as a result of service.  See, e.g, statement received from Veteran on March 3, 2015.  Also received were supporting statements, not previously of record, from other individuals in March 2015 attesting to the Veteran's problems with a skin disorder.  VA clinical reports not previously of record also reflect treatment for a skin disorder, to include an April 24, 2015, VA clinical record in which the Veteran told the examiner that his skin erupts "every time he gets stressed out."  

Given the contentions discussed above linking a skin disability to a psychiatric disability incurred in service and the statements supporting the Veteran's claim (the credibility of which must be presumed for the purposes of determining whether the claim should be reopened, Justus, supra) which were not of record at the time of the November 2004 rating decision-particularly given the fact that a claim for service connection for a psychiatric disability is pending as discussed in the remand that follows this decision-and additional newly received pertinent clinical evidence not previously of record that is not cumulative or duplicative of other evidence of record, the Board finds that the evidence received since the November 2004 rating decision raises a reasonable probability of substantiating the claim for service connection for a skin disorder.  As such, the Board finds there is evidence received since the November 2004 rating decision that is both new and material, and that the criteria for reopening the claim for service connection for a skin disorder are therefore met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.


ORDER

As new and material evidence to reopen the claim for service connection for a skin disorder has been received, to this extent only, the appeal is granted.


REMAND

While the Board regrets the further delay in the adjudication of this claim, it finds that a remand is necessary to decide the reopened claim for service connection for a skin disorder so as to fulfill the duty to assist and to ensure that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claim for service connection for an acquired psychiatric disability to include PTSD must be remanded for an SOC addressing this issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

First with respect to the petition to reopen the claim for service connection for an acquired psychiatric disability to include PTSD, following a September 2013 rating decision finding that new and material evidence had not been received to reopen this claim, the Veteran filed a timely notice of disagreement in November 2013.  Therefore, the AOJ will be requested below to complete an SOC addressing this issue.  Manlincon, supra.  The Board emphasizes, however, that to obtain appellate review of this issue, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).  The appeal with respect to this issue-particularly in light of the denial of service connection for a disability broadly described as a "psychiatric disorder" by a March 1992 rating decision-has been recharacterized as set forth on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claim).  See also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

With respect to the claim for service connection for a skin disability, while the medical history collected in conjunction with the August 1972 service entrance examination was positive for skin disease described as tinea pedis, this condition was said to be non-disabling at that time and the physical examination of the skin was negative.  As such, the pre-service occurrence of a skin disability recorded on the medical history collected in August 1972 does not, in itself, constitute a notation of a preexisting condition for the purpose of determining whether the presumption of soundness applies.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

Given the above, the AOJ should arrange for VA examination addressing the claim for service connection for a skin disorder that is in accordance with the proper standard of review for claims for service connection based on aggravation of disabilities not noted at entrance to service in order to fulfill the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); VAOPGCPREC 3-2003 (July 16, 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).  The examiner will also be requested to complete an opinion as to whether a skin disability is etiologically related to a psychiatric disability given the Veteran's assertions in this regard.   

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative with an SOC addressing the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to this issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of this issue, a timely appeal must be perfected.  

2.  Schedule the Veteran for a VA examination to address the claim for service connection for a skin disability.  The VA electronic record should be provided to the examiner for review.  After reviewing the electronic record, considering the history provided by the Veteran, and physical examination, the examiner should respond to the following: 

(A) Is there clear and unmistakable evidence that a skin disorder pre-existed service? 

(i) If there is clear and unmistakable evidence that a skin disorder pre-existed service, is there clear and unmistakable evidence that the pre-existing skin disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service? 

If there was an increase in the severity of such a pre-existing skin disorder during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(B) Is it at least as likely as not that a skin disorder is etiologically related to a physiatric disability, to include by way of aggravation?  

In offering the opinions, the examiner  must consider the full record, to include the Veteran's lay statements. The rationale for each opinion offered should be provided. 

3.  After completing the requested actions, and any additional development deemed warranted, adjudicate the reopened claim for service connection for a psychiatric disability based on a de novo review of all the evidence of record.  If this claim is denied, furnish to the Veteran and his representative a supplemental SOC (SSOC) that documents consideration of all pertinent evidence and legal criteria, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


